—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about October 29, 1997, which, in an action by a laborer to recover for personal injuries sustained at construction site at which defendant City was the general contractor, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed on the ground that plaintiff’s notice of claim contained deliberately false information as to his name and address (General Municipal Law § 50-e [2]; cf., D'Alessandro v New York City Tr. Auth., 83 NY2d 891). Plaintiff will not be heard to argue that this deliberately false information did not prejudice defendant’s investigation (cf., General Municipal Law § 50-e [6]). Concur—Sullivan, J. P., Lerner, Rubin and Tom, JJ.